MORRISON, Judge.
The offense is driving while intoxicated; the punishment, 30 days in jail and a fine of $200.00.
The witness Fair testified that as he was driving on the Freeway in the City of Dallas an automobile driven by appellant pulled out in front of him, resulting in a collision. He stated that he was unable to avoid hitting appellant’s automobile because there was a truck in the other lane of traffic and he could not pull aside. He stated that he approached appellant’s automobile after the collison and tried to engage her in conversation but that he was unable to make any sense out of what she said and that when the police arrived they carried her “one on each side” to the patrol car.
Offieér Smith testified that he arrived upon the scene of the collision, observed appellant’s manner of speaking, her flushed face and eyes, and detected a strong odor, of alcohol about her person, asked her if she had been drinking and appellant replied that she had been drinking at home. He stated that it was necessary for him to assist her in going to the patrol car and expressed the opinion that she was intoxicated.
Accident Investigator Speers testified that when he ap*391proached appellant’s automobile he detected a strong odor of alcohol about her person, asked her if she had been drinking and was told that she had drunk half of a half-pint of whisky at home. He stated that her eyes were bloodshot, her face was flushed and that she was unable to focus her eyes well enough to read a sheet of paper, and expressed the opinion from these factors and his conversation with her that she was very intoxicated.
Appellant, testifying in her own behalf, admitted having had two drinks of whisky earlier in the afternoon but stated that she was not intoxicated and blamed her inability to walk on the wreck.
The jury resolved the disputed issue of fact against the appellant, and we find the evidence sufficient to support their verdict.
No formal bills of exception appear in the record, and no brief has been filed for appellant.
Finding no reversible error, the judgment of the trial court is affirmed.